Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A plasma processing system, comprising: the edge ring assembly comprising: the polygonal section having a plurality of flanges extending away from a center of the polygonal section, a portion of the plurality of flanges being accommodated within the groove of the base ring; and a cover ring couplable over the conductive ring, a remaining portion of the plurality of flanges being covered by the cover ring as recited in claim 1.
A method for operating a plasma processing system, comprising: installing a conductive ring and a cover ring over a base ring, the conductive ring being a toroid with a polygonal section, the polygonal section having a plurality of flanges extending away from a center of the polygonal section, the conductive ring being 
A structure of an edge ring assembly, comprising: a conductive ring being a toroid with a cross shaped section, the cross shaped section having four flanges extending away from a center of the cross shaped section, and the four flanges being perpendicular to each other; a base ring having a groove to accommodate a first part of the conductive ring; and a cover ring having a groove to cover a second part of the conductive ring as recited in claim 20.
Claims 2-14, 16-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Sarode Vishwanath (USPN 2019/0363003) discloses a plasma processing system (see figure 2a, 7a), comprising: an electrostatic chuck (ESC) (202); and an edge ring assembly (230, 250, 274) surrounding the ESC, the edge ring assembly comprising: a base ring (274) laterally surrounding the ESC and having a groove;

Eto (USPN 2018/0012784) discloses a plasma processing system (see figure 5a, 5b), comprising: an electrostatic chuck (ESC) (212); and an edge ring assembly (23, 13, 22) surrounding the ESC (see figure 5b), the edge ring assembly comprising: a base ring (22  laterally surrounding the ESC and having a groove;
a conductive ring (13) being a toroid. However, Eto does not disclose the aforementioned claimed limitations of claims 1, 15, and 20.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836